Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. No. 2021/0351248 A1), hereafter referred to as Lee.

As to claim 1, Lee discloses an organic light-emitting display apparatus (fig 1, apparatus 100; [0049]) comprising:
a substrate (fig 4, 110) including a first region (substrate 110 with first region);
a first pixel semiconductor layer (ACT5, [0082]) disposed on the substrate (110) and including a first pixel drain region in the first region (region in contact with the labeled drain electrode DE5);
an interlayer-insulating layer (413b) covering the first pixel semiconductor layer (ACT5);
a first pixel connection metal (DE5; [0086]) disposed on the interlayer-insulating layer (413b) and contacting the first pixel drain region (drain region of ACT5) through a first pixel interlayer contact hole (hole in 314b filled with contact material DE5) defined in the interlayer-insulating layer (314b);
a protective insulating layer (114; [0088]) covering the first pixel connection metal (DE5);
a first pixel bridge electrode (CE) disposed on the protective insulating layer (114) and contacting the first pixel connection metal (DE5) through a first pixel protective contact hole defined in the protective insulating layer (contact hole in layer 114);
a planarization layer (115; [0091]) covering the first pixel bridge electrode (CE); and 
a first pixel electrode (121) disposed on the planarization layer (115) and connected to the first pixel bridge electrode (CE) through a first pixel contact hole defined in the planarization layer (hole in 115),
wherein, when viewed in a direction perpendicular to the substrate (110), the first pixel contact hole (hole in 115) is defined outside the first pixel protective contact hole (hole in 114). 

As to claim 3, Lee discloses the organic light-emitting display apparatus of claim 1 (paragraphs above),
wherein the protective insulating layer includes an inorganic material ([0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8-11, 13-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. No. 2018/0159065 A1).

As to claim 1, Kim discloses an organic light-emitting display apparatus (fig 7, apparatus 103; [0097]) comprising:
a substrate (fig 7, 111) including a first region (substrate 111 with first region);
a first pixel semiconductor layer (SM2) disposed on the substrate (111) and including a first pixel drain region in the first region (DA);
an interlayer-insulating layer (122) covering the first pixel semiconductor layer (SM2);
a first pixel connection material (DE2; [0050]) disposed on the interlayer-insulating layer (122) and contacting the first pixel drain region (DA) through a first pixel interlayer contact hole (hole in 122 filled with DE2) defined in the interlayer-insulating layer (122);
a protective insulating layer (131) covering the first pixel connection material (DE2);
a first pixel bridge electrode (CN) disposed on the protective insulating layer (131) and contacting the first pixel connection material (DE2) through a first pixel protective contact hole defined in the protective insulating layer (contact hole in layer 131);
a planarization layer (132) covering the first pixel bridge electrode (CN); and 
a first pixel electrode (171) disposed on the planarization layer (132) and connected to the first pixel bridge electrode (CN) through a first pixel contact hole defined in the planarization layer (hole in 132),
wherein, when viewed in a direction perpendicular to the substrate (111), the first pixel contact hole (hole in 132) is defined outside the first pixel protective contact hole (hole in 131). 
Kim does not explicitly disclose that the drain electrode material is a metal. 
Nonetheless, Kim does disclose that the conductive lines may include metal materials ([0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the drain electrode material of Kim from a metal as taught by Kim’s teaching that the conductive line material may be made of metal since metal materials provide low resistant electrical connections. 

As to claim 2, Kim discloses the organic light-emitting display apparatus of claim 1 (paragraphs above),
wherein, when viewed in the direction perpendicular to the substrate (111), the first pixel contact hole (hole in 132) is defined outside the first pixel connection metal (DE2).

As to claim 4, Kim discloses the organic light-emitting display apparatus of claim 1 (paragraphs above),
wherein the substrate includes a second region (fig 6 shows adjacent sub-pixel with same structure as cross section shown in figure 7), and the organic light-emitting display apparatus (103) further includes: 
a second pixel semiconductor layer (fig 7, SM2 for adjacent sub-pixel shown in figure 6) disposed on the substrate (111) and including a second pixel drain region (DA) in the second region; L02020030341US0 DP-61669-US 
YPL2475US35a second pixel connection metal (DE2) disposed on the interlayer-insulating layer (122) and contacting the second pixel drain region (DA) through a second pixel interlayer contact hole defined in the interlayer-insulating layer (hole in 122), the interlayer-insulating layer (122) covering the second pixel semiconductor layer (SM2); 
a second pixel bridge electrode (CN) disposed on the protective insulating layer (131) and contacting the second pixel connection metal (DE2) through a second pixel protective contact hole defined in the protective insulating layer (hole in 131), the protective insulating layer (131) covering the second pixel connection metal (DE2); and 
a second pixel electrode (171) disposed on the planarization layer (132) covering the second pixel bridge electrode (CN) and connected to the second pixel bridge electrode (CN) through a second pixel contact hole defined in the planarization layer (hole in 132), wherein, when viewed in the direction perpendicular to the substrate (111), the second pixel contact hole (hole in 132) is defined outside the second pixel protective contact hole (hole in 131).

As to claim 5, Kim discloses the organic light-emitting display apparatus of claim 4 (paragraphs above),
wherein, when viewed in the direction perpendicular to the substrate (111), the second pixel contact hole (hole in 132) is defined outside the second pixel connection metal (DE2).

As to claim 6, Kim discloses the organic light-emitting display apparatus of claim 4 (paragraphs above),
wherein the second pixel contact hole is defined in the first region (figs 6-7, second pixel contact hole CH is considered to be in the first region, specifically, the first region is considered to include this contact hole of the second pixel).

As to claim 8, Kim discloses the organic light-emitting display apparatus of claim 4 (paragraphs above),
wherein the substrate includes a third region (fig 6, adjacent sub-pixel region), and the organic light-emitting display apparatus further includes: a third pixel semiconductor layer disposed on the substrate and including a third pixel drain region in the third region; a third pixel connection metal disposed on the interlayer-insulating layer and contacting the third pixel drain region through a third pixel interlayer contact hole defined in the interlayer-insulating layer, the interlayer-insulating layer covering the third pixel semiconductor layer; L02020030341US0 DP-61669-US YPL2475US36a third pixel bridge electrode disposed on the protective insulating layer and contacting the third pixel connection metal through a third pixel protective contact hole defined in the protective insulating layer, the protective insulating layer covering the third pixel connection metal; and a third pixel electrode disposed on the planarization layer and connected to the third pixel bridge electrode through a third pixel contact hole defined in the planarization layer, the planarization layer covering the third pixel bridge electrode, wherein, when viewed in the direction perpendicular to the substrate, the third pixel contact hole is defined outside the third pixel protective contact hole (figs 6-7, adjacent sub-pixel with same structural layout as the first and second regions, as detailed above).

As to claim 9, Kim discloses the organic light-emitting display apparatus of claim 8 (paragraphs above),
wherein, when viewed in the direction perpendicular to the substrate (111), the third pixel contact hole (hole in 132) is defined outside the third pixel connection metal (DE2).

As to claim 10, Kim discloses the organic light-emitting display apparatus of claim 8 (paragraphs above),
wherein the second pixel contact hole and the third pixel contact hole are defined in the first region (the first regions is considered to further include the regions of the adjacent sub-pixels).

As to claim 11, Kim discloses the organic light-emitting display apparatus of claim 8 (paragraphs above),
wherein the second pixel contact hole is defined in the first region (hole in layer 132 filled with pixel electrode 171 of the second sub-pixel is considered to be in the first region), and the third pixel contact hole is defined in the second region (hole in layer 132 filled with pixel electrode 171 of the third sub-pixel is considered to be in the second region).

As to claim 13, Kim discloses an organic light-emitting display apparatus (figs 6-7, 103; [0097]) comprising:
a substrate (111) including a first region (display region) and a second region (display region);
a first pixel semiconductor layer (SM2 for first sub-pixel) disposed on the substrate (111) and including a first pixel drain region (DA) in the first region (display region);
a second pixel semiconductor layer (SM2 for adjacent sub-pixel) disposed on the substrate (111) and including a second pixel drain region (DA) in the second region (display region);
an interlayer-insulating layer (122) covering the first pixel semiconductor layer (SM2 in first sub-pixel) and the second pixel semiconductor layer (SM2 in second sub-pixel);
a first pixel connection material (DE2) disposed on the interlayer-insulating layer (122) and contacting the first pixel drain region (DA) through a first pixel interlayer contact hole defined in the interlayer-insulating layer (hole in 122);
a second pixel connection material (DE2 for adjacent sub-pixel) disposed on the interlayer-insulating layer (122) and contacting the second pixel drain region (DA) through a second pixel interlayer contact hole defined in the interlayer-insulating layer (hole in 122);
a protective insulating layer (131) covering the first pixel connection material (DE2 in first sub-pixel) and the second pixel connection material (DE2 in adjacent sub-pixel);
a second pixel bridge electrode (CN) disposed on the protective insulating layer (131) and contacting the second pixel connection material (DE2) through a second pixel protective contact hole defined in the protective insulating layer (hole in 131);
a planarization layer (132) covering the second pixel bridge electrode (CN);
a first pixel electrode (171) disposed on the planarization layer (132) and contacting the first pixel connection material (DE2) through a first pixel contact hole defined in the planarization layer (hole in 132) and a first pixel protective contact hole defined in the protective insulating layer (hole in 131); and 
a second pixel electrode (171 of adjacent sub-pixel) disposed on the planarization layer (132) and contacting the second pixel bridge electrode (CN) through a second pixel contact hole defined in the planarization layer (hole in 132). 
Kim does not explicitly disclose that the drain electrode material is a metal. 
Nonetheless, Kim does disclose that the conductive lines may include metal materials ([0050]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the drain electrode material of Kim from a metal as taught by Kim’s teaching that the conductive line material may be made of metal since metal materials provide low resistant electrical connections. 

As to claim 14, Kim discloses the organic light-emitting display apparatus of claim 13 (paragraphs above),
wherein, when viewed in a direction perpendicular to the substrate (111), the second pixel contact hole (hole CH7) is defined outside the second pixel connection material (DE2).

As to claim 15, Kim discloses the organic light-emitting display apparatus of claim 13 (paragraphs above),
wherein the second pixel contact hole is disposed in the first region (first region is considered to include the second pixel contact hole).

As to claim 17, Kim discloses the organic light-emitting display apparatus of claim 13 (paragraphs above),
wherein theL02020030341US0DP-61669-US YPL2475US38substrate includes a third region (display region including a third sub-pixel), and the organic light-emitting display apparatus further includes: a third pixel semiconductor layer disposed on the substrate and including a third pixel drain region in the third region; a third pixel connection metal disposed on the interlayer-insulating layer and contacting the third pixel drain region through a third pixel interlayer contact hole defined in the interlayer-insulating layer, the interlayer-insulating layer covering the third pixel semiconductor layer; a third pixel bridge electrode disposed on the protective insulating layer and contacting the third pixel connection metal through a third pixel protective contact hole defined in the protective insulating layer, the protective insulating layer covering the third pixel connection metal; and a third pixel electrode disposed on the planarization layer and connected to the third pixel bridge electrode through a third pixel contact hole defined in the planarization layer, the planarization layer covering the third pixel bridge electrode (figs 6-7, adjacent sub-pixel with same structural layout as the first and second regions, as detailed above).
 
As to claim 18, Kim discloses the organic light-emitting display apparatus of claim 17 (paragraphs above),
wherein, when viewed in a direction perpendicular to the substrate (111), the third pixel contact hole (hole in 132) is defined outside the third pixel protective contact hole (hole in 131).

As to claim 19, Kim discloses the organic light-emitting display apparatus of claim 17 (paragraphs above),
wherein, when viewed in a direction perpendicular to the substrate (111), the third pixel contact hole (hole in 132) is defined outside the third pixel connection material (DE2).

As to claim 20, Kim discloses the organic light-emitting display apparatus of claim 17 (paragraphs above),
wherein the second pixel contact hole and the third pixel contact hole are defined in the first region (the first region is considered to include the sub-pixels in the display area).

As to claim 21, Kim discloses the organic light-emitting display apparatus of claim 17 (paragraphs above),
wherein the second pixel contact hole is defined in the first region, and the third pixel contact hole is defined in the second region (the first region is considered to include the sub-pixels in the display area; as well as, the second region further overlaps and includes the third pixel contact hole).

Claim(s) 7, 12, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hong et al. (US Pub. No. 2018/0254304 A1), hereafter referred to as Hong.

As to claim 7, Kim discloses the organic light-emitting display apparatus of claim 6 (paragraphs above). 
Kim does not disclose wherein an area of the second pixel electrode is greater than an area of the first pixel electrode.
Nonetheless, Hong discloses an OLED display (fig 3, [0072]) wherein an area of a second pixel electrode is greater than an area of a first pixel electrode (fig 3 and [0080]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel areas of Kim, specifically the red, blue, and green sub-pixels, with different areas as taught by Hong since this will provide improved display characteristics such as low power consumption, high luminance and high reaction speed. 

As to claim 12, Kim discloses the organic light-emitting display apparatus of claim 10 (paragraphs above),
Kim does not disclose wherein an area of the second pixel electrode is greater than an area of the first pixel electrode, and an area of the third pixel electrode is greater than the area of the second pixel electrode.
Nonetheless, Hong discloses an OLED display (fig 3, [0072]) wherein an area of a second pixel electrode is greater than an area of a first pixel electrode, and an area of a third pixel electrode is greater than an area of the second pixel electrode (fig 3 and [0080]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel areas of Kim, specifically the red, blue, and green sub-pixels, with different areas as taught by Hong since this will provide improved display characteristics such as low power consumption, high luminance and high reaction speed. 

As to claim 16, Kim discloses the organic light-emitting display apparatus of claim 15 (paragraphs above),
Kim does not disclose wherein an area of the second pixel electrode is greater than an area of the first pixel electrode.
Nonetheless, Hong discloses an OLED display (fig 3, [0072]) wherein an area of a second pixel electrode is greater than an area of a first pixel electrode (fig 3 and [0080]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel areas of Kim, specifically the red, blue, and green sub-pixels, with different areas as taught by Hong since this will provide improved display characteristics such as low power consumption, high luminance and high reaction speed. 

As to claim 22, Kim discloses the organic light-emitting display apparatus of claim 20 (paragraphs above),
Kim does not disclose wherein anL02020030341US0 DP-61669-USYPL2475US39area of the second pixel electrode is greater than an area of the first pixel electrode, and an area of the third pixel electrode is greater than the area of the second pixel electrode.
Nonetheless, Hong discloses an OLED display (fig 3, [0072]) wherein an area of a second pixel electrode is greater than an area of a first pixel electrode, and an area of a third pixel electrode is greater than an area of the second pixel electrode (fig 3 and [0080]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the pixel areas of Kim, specifically the red, blue, and green sub-pixels, with different areas as taught by Hong since this will provide improved display characteristics such as low power consumption, high luminance and high reaction speed. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2022/0199734A1 and US2022/0005994A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/7/2022